NO. 07-05-0049-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                  APRIL 6, 2005
                         ______________________________

                           HAZEL LOVE, also known as
                   HAZEL LEA LOVE and HAZEL PUTMAN CAGLE,

                                                      Appellant

                                           v.

                                     JAMES COX,

                                               Appellee
                       _________________________________

        FROM THE COUNTY COURT AT LAW NO. 3 OF LUBBOCK COUNTY;

              NO. 2003-593,918; HON. PAULA LANEHART, PRESIDING
                       _______________________________

                               On Motion to Dismiss
                         _______________________________

Before QUINN, REAVIS and CAMPBELL, JJ.

      Hazel Love, appellant, and James Cox, appellee, by and through their attorneys,

have filed a motion to dismiss this appeal with prejudice because the parties have fully

compromised and settled all issues in dispute and neither desire to pursue the appeal.

Without passing on the merits of the case, we grant the motion to dismiss pursuant to

Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal. Having dismissed
the appeal at the parties’ request, no motion for rehearing will be entertained, and our

mandate will issue forthwith.



                                               Brian Quinn
                                                 Justice




                                           2